DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to methods of forming material layer stacks from a molten metal or molten metal alloy, classified in class 164, subclass 461 (corresponding to B22D 11/001 of CPC).
II.	Claims 15-20, drawn to an apparatus with a pair of rotatable casting drums and a deposition source arrangement, classified in class 118, subclass 300 (corresponding to C23C 4/06 of CPC).

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention II can be used in processes that are materially different from those of Invention I.  For example, the apparatus of Invention II can be used in a process of casting and/or coating of ceramics and plastic/polymeric materials.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and prior art applicable to one invention would not likely be applicable in another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

During a telephone conversation with Neil Morrissette on February 26, 2021, a provisional election was made with traverse to prosecute Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“180” (see paragraph [0030] of applicant’s specification);
“120” (see paragraphs [0033], [0034], [0036], [0038], [0039], and [0049] of applicant’s specification);
“130” (see paragraphs [0033], [0034], [0037], [0038], and [0049] of applicant’s specification);
“140” (see paragraph [0039] of applicant’s specification);
“304” (see paragraph [0042] of applicant’s specification);
“309” (see paragraph [0042] of applicant’s specification);
“352” (see paragraph [0051] of applicant’s specification);

“332” (see paragraphs [0056], [0057], [0068], and [0072] of applicant’s specification);
“334” (see paragraphs [0056], [0057], [0065], [0068], and [0072] of applicant’s specification);
“336” (see paragraphs [0056]-[0058], [0065], [0068], and [0072] of applicant’s specification);
“338” (see paragraphs [0059]-[0065], [0067], and [0071] of applicant’s specification);
“339” (see paragraph [0059] of applicant’s specification);
“344” (see paragraphs [0059]-[0061], [0065], and [0067] of applicant’s specification);
“346” (see paragraphs [0061], [0062], and [0065] of applicant’s specification);
“348” (see paragraphs [0062] and [0063] of applicant’s specification); and
“370” (see paragraphs [0064], [0065], and [0071] of applicant’s specification).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  “354” (see Figure 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is believed that “332” should be changed to “322” on the left side of Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0007], 3rd line, replace “an ionic liquids” with either “an ionic liquid” or “ionic liquids”.
In the 10th line of paragraph [0007], and in the last lines of paragraphs [0028] and [0070], it is unclear what is meant by the term “sulfice”.
In paragraphs [0040]-[0042], [0045], [0048]-[0059], [0064], [0070], and [0071]), it is believed that all instances of “322” should be changed to “332”.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  replace “an ionic liquids” with either “an ionic liquid” or “ionic liquids”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are believed to be missing between the step of “forming a material layer stack over the rotating casting drum” and “delivering a molten metal or molten metal alloy (molten lithium metal for claim 10) toward the quenching surface of the rotating casting drum”.  Since a “material layer stack” implies at least two (three?) layers, then it is unclear how delivering a molten metal or molten metal alloy (molten lithium metal for claim 10) would apply any more than a single layer onto a “rotating casting drum” since the drum is only a part of the delivery mechanism and thus would not be a part of the (final) “material layer stack”.  In other words, where does the other (or two other) layers became applied as a part of the material layer stack?  As a result, one or more additional process steps (to apply one or more additional layers to form the final 
With regard to claim 7, it is unclear what is meant by the term “sulfice”.  Correction and clarification are required.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest methods (insofar as definite in view of the 35 USC 112(b) rejections above) that include the steps of delivering a transfer (ionic) liquid to a quenching surface of a rotating casting drum; forming a material layer stack over the rotating casting drum that includes delivering a molten metal or molten metal alloy (or molten lithium metal) toward/over the quenching surface of the rotating casting drum; and transferring the material layer stack from the rotating casting drum to a continuous flexible substrate, wherein the quenching surface of the rotating casting drum is cooled to a temperature at which the layers of the material layer stack solidify (of independent claims 1 and 10, from which claims 2-9 and claims 11-14 depend, respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0329545 is cited in PTO-892 as related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 16, 2021